Citation Nr: 0808204	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-23 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of low back 
strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO determined that new 
and material evidence sufficient to reopen the veteran's 
claim had not been submitted, and the veteran's claim for 
entitlement to service connection for residuals of back 
strain was not reopened.  

The veteran's claim came before the Board in January 2007, at 
which time it was reopened and remanded for evidentiary and 
procedural development.  Such development having been 
accomplished, the appeal has been returned to the Board for 
further appellate review.


FINDING OF FACT

Residuals of low back strain were not incurred in or 
aggravated by active service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for residuals 
of low back strain have not been met. 38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in March 2007 that fully addressed all 
four notice elements, prior to the August 2007 readjudication 
of his reopened claim on the merits.   The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Compliant notice was provided to the veteran in March 2007.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private medical 
treatment records from Dr. J. McAlpine.  Although provided 
the opportunity to set forth his contentions during a hearing 
before a Veterans Law Judge, the veteran declined a personal 
hearing in June 2004.  

The veteran received notice of a July 2007 VA examination; 
however, he failed to report for the aforementioned 
examination and has not shown good cause for the absence.  
Letters from the RO dated in June 2007, as well as the August 
2007 supplemental statement of the case, both informed him 
that failure to report for a scheduled VA examination may 
have adverse consequences, including the possible denial of 
his claim.  A July 2007 letter from the RO also afforded the 
veteran the opportunity to reschedule his VA examination or 
to provide additional evidence in support of his claim; 
however, he has failed to respond.  The Veterans Court has 
held that "[t]he duty to assist is not always a one-way 
street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
view of the foregoing, the Board concludes that there is no 
duty to provide another examination or medical opinion.  And, 
as VA has fulfilled the duty to notify and assist to the 
extent possible, the Board can consider the merits of this 
appeal without prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, lay 
statements, VA medical treatment records, and VA compensation 
and pension examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, on the claim. Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 

Service Connection

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Medical records dated in 2000 reflect treatment for low back 
pain; although an October 2000 treatment record from Dr. J. 
McAlpine, Jr. notes that a disc herniation of left L5-S1 was 
initially revealed by MRI (magnetic resonance imaging) 
performed in 1992.  Dr. McAlpine notes that the veteran 
initially responded to conservative therapy, but subsequently 
sought treatment for lower back discomfort and numbness in 
both feet.  The October 2000 treatment record reflects a 
diagnosis of degenerative disc disease with known herniated 
nucleus pulposus at L5-S1.  

In this case, there is no dispute that the veteran is 
currently receiving medical treatment for a lumbar spine 
disability.  The question is whether the veteran's current 
disability is related to service in any way.

Service medical records indicate the veteran first sought 
treatment for back discomfort in July 1969.  He complained of 
back pain while bending over and when prone, and indicated 
that he had been experiencing symptoms around one or two 
months.  On examination, he demonstrated full range of 
motion, without evidence of spasms.  Straight leg raise 
testing was negative.  The medical impression was that his 
symptoms were muscular.  The veteran was involved in a motor 
vehicle accident in January 1970, at which time acute lumbar 
strain was diagnosed.  He initially demonstrated limited 
motion and tenderness in the paraspinal muscles; however, x-
rays of his spine were negative.  After a three week 
hospitalization, his range of motion had improved and he 
reported only mild discomfort.  
The veteran underwent two months of conservative care with no 
physical duties.  In March 1970 the veteran sought additional 
treatment for lumbar spine symptoms.  His treating physician 
observed good muscle strength and no evidence of muscle spasm 
on examination.  Straight leg raising was negative.  X-rays 
of the lumbar spine were negative.  His physician concluded 
there was no objective evidence of a lumbar spine disorder at 
that time.  The veteran sought additional treatment for back 
pain caused by movement and heavy lifting in April 1970.  On 
examination, the veteran demonstrated full range of motion, 
with no spasm.  No serious disorder was diagnosed, and 
flexion exercises were recommended. The veteran complained of 
a history of back trouble at separation from service in 
February 1971, although no lumbar spine disorders were noted 
on examination.   

Post-service medical records indicate the veteran underwent a 
VA examination in July 1971, at which time no evidence of a 
low back disorder was noted.  Although the veteran complained 
of lumbar spine pain and stiffness, x-rays of the lumbar 
spine were negative and the veteran demonstrated full range 
of motion.  

Despite competent medical evidence of a current disability, 
direct service connection, based upon incurrence during 
active service, is not warranted.  38 U.S.C.A. §§ 1110, 38 
C.F.R. § 3.303.  Despite a history of treatment for acute 
lumbar strain, a physical examination performed at separation 
from service revealed no lumbar spine defects.  Post-service 
medical evidence does not show any treatment or diagnoses 
referable to a lumbar spine disability until 1992, which is 
approximately twenty-one years after separation from active 
service.  Thus, presumptive service connection based on 
arthritis of the back is not warranted.  38 C.F.R. §§ 3.307, 
3.309.

Further, there is no competent medical opinion of record 
which relates the veteran's lumbar spine disability to 
service.  In this regard, the veteran has submitted an April 
2004 medical opinion statement from his private physician.  
Dr. McAlpine reviewed the veteran's medical records, his 
reported history of a lower back injury in service, and his 
statements regarding chronic back pain since separation from 
service.  Dr. McAlpine explained that although a disc 
herniation at L5-S1 was diagnosed in 1992; it was unclear 
whether the veteran's disc herniation was related to the 
injury sustained in service.  Dr. McAlpine's opinion does not 
specifically relate the veteran's current back disability to 
service.  The Board scheduled the veteran for a VA 
examination to include an opinion; however, the veteran 
failed to report to such examination without providing good 
cause.  Under 38 C.F.R. § 3.655(b) when an examination was 
scheduled in conjunction with a reopened claim for a benefit 
which was previously disallowed, the claim shall be denied.

Other than the veteran's own contentions, there is no 
evidence tending to show that his lumbar spine disability was 
incurred during the course of his active service.  Generally, 
lay persons ostensibly untrained in medicine can provide 
personal accounts of symptomatology, but cannot provide 
evidence constituting a medical conclusion, such as an 
opinion as to the medical characteristics of symptoms or the 
etiology of a disease.  For the most part, medical testimony 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  Layno 
v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As the veteran is not shown 
to have the requisite medical expertise, his contention in 
this regard cannot be accorded probative value.  

Without a competent medical opinion relating the veteran's 
current lumbar spine disability to service, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


